Citation Nr: 0503220	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to service-connected malaria and 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1969 to 
April 1971, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).




The Board remanded the case in June 2004 for further 
development, to include affording the veteran a VA 
examination, which was provided in July 2004.  However, the 
Board notes that the July 2004 VA examiner did not 
specifically address the questions contained in the Board 
remand.  In this regard, the Board asked the VA examiner to 
offer an opinion as to whether it was at least as likely as 
not that the veteran's seizure disorder was either caused by 
or permanently aggravated by his service-connected malaria 
and/or PTSD. In response, the examiner stated that as to the 
question of whether the seizures were a direct result of the 
malaria or some other factor it would seem reasonable to 
presume that the etiology of seizures was not related to 
malaria because there was no clear history that the veteran 
had a malarial encephalopathy.  Nevertheless, he also 
commented that the history was inadequate to exclude that as 
a possibility so the question could simply not be answered.  
The Board finds this opinion to require further 
clarification, as the examiner did not comment as to whether 
the veteran's seizure disorder may have been permanently 
aggravated by his service-connected malaria.  Nor did the 
examiner discuss the relationship, if any, between the 
veteran's current seizure disorder and his service-connected 
PTSD as requested by the Board.  As such, the opinion given 
by the examiner did not comply with the Board's June 2004 
instructions. 

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the veteran's 
claims folder to the June 2004 VA 
examiner for a clarifying opinion as 
to the etiology of the veteran's 
partial complex and generalized 
seizures.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
to offer an opinion as to whether it 
is at least as likely as not that the 
veteran's seizure disorder is either 
caused by or permanently aggravated 
by his service-connected malaria 
and/or PTSD.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  If the June 2004 VA examiner is 
unavailable, is unable to respond to 
the questions stated, or if a 
clinical examination is deemed 
necessary to adequately address the 
questions posed by the Board in this 
remand, the RO should take 
appropriate action to ensure that the 
medical questions posed by the Board 
are adequately addressed.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



